F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           FEB 8 2001

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                              Clerk


 RONALD FRANCIS,

          Plaintiff-Appellant,

 v.
                                                       No. 00-1116
 CORRECTIONS CORPORATION OF
                                                    (D.C. No. 00-Z-134)
 AMERICA; BENT COUNTY
                                                        (Colorado)
 CORRECTIONAL FACILITY;
 CHARLES RAY, Warden;
 DEPARTMENT OF CORRECTIONS;
 PAUL SANZO,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, EBEL, and BRISCOE, Circuit Judges.


      Ronald Francis appeals from the dismissal of his action in the district court.




      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
For the reasons stated below, we affirm. 1

      On March 3, 2000, the district court dismissed, without prejudice, Mr.

Francis’ negligence and civil rights action against the Corrections Corporation of

America and other parties. The court did so because although Mr. Francis

attached a copy of his prisoner trust fund account statement to his 28 U.S.C.

§1915 motion, that copy had not been certified by a prison official as required by

section 1915(a)(2). Mr. Francis was given an opportunity to cure the problem but

failed to do so in the time allotted.

      Mr. Francis’ appeal of that dismissal is frivolous. The statutory mandate of

section 1915(a)(2) is clear: “A prisoner seeking to bring a civil action or

proceeding without prepayment of fees . . . shall submit a certified copy of the

trust fund account statement . . . for the prisoner for the 6-month period

immediately proceeding the filing of the complaint.” (emphasis added).

      Since the district court’s dismissal of the case was without prejudice, Mr.

Francis may bring his case again in the district court. All he need do is refile the

case along with the appropriate certified prisoner trust fund account statement.

The district court will then be in a position to decide what arrangements may be

made for the payment of filing fees by Mr. Francis.



      1
       Mr. Francis’ motion for default judgment, filed December 27, 2000, is
denied as moot.

                                         -2-
      The order of the district court dismissing Mr. Francis’ case without

prejudice is AFFIRMED. Mr. Francis is reminded that he must continue to pay

to this Court the costs and fees he has incurred in this appeal on the schedule to

which he agreed.

                                               ENTERED FOR THE COURT


                                               Stephanie K. Seymour
                                               Chief Judge




                                         -3-